UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 13, 2014 BROADLEAF CAPITAL PARTNERS, INC. (Exact Name of Registrant as Specified in Charter) NEVADA 2-916510 88-0490034 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3887 Pacific Street, Las Vegas, NV (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (702) 650-3000 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240-13e-4(c)) ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS On February 13, 2014 Broadleaf Capital Partners, Inc. sold Pipeline Nutrition, Inc. (Formerly known as “Pipeline Nutrition USA, Inc.) to KC Quintana and T.W. Owen.The agreement, which has a retroactive effective date of December 31, 2013, will bring Broadleaf a twelve month minimum revenue of $330,000 plus first year royalties on Pipeline products estimated to be $30,000.Thereafter the royalties are perpetual.Additionally, Broadleaf will also participate in Pipeline’s first year profits. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BROADLEAF CAPITAL PARTNERS, INC. Dated: February 19, 2014 By: /s/ J. Michael King J. MMichael King President
